Exhibit 10.1
 
The undersigned do hereby agree as follows:
 
A certain stock agreement (the "Agreement") dated July 12, 2010 between Kalex
Corp. ("Kalex") as Seller and Bruce Zigler ("Zigler") which agreement was
assigned by Zigler to American Marketing Complex Intl Inc. ("American") is
hereby declared null and void and of no force and effect, as of the date of the
said agreement.
 
Kalex, by executing this document, agrees that American is hereby relieved and
released of all obligations on its part to be performed under the Agreement.
 
American by executing this document agrees that Kalex is hereby relieved and
released of all obligations on its part to be performed under the Agreement.
 

 
KALEX CORP.
         
Dated: July 12, 2012
By:
/s/ Arnold F. Sock      
Arnold F. Sock, President
                 

 
AMERICAN MARKETING COMPLEX INT'L INC.
         
 
By:
/s/ Bruce Zigler,      
Bruce Zigler, President
                 


